EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Sakaguchi on February 22, 2021.
The application has been amended as follows: 
6. (Currently Amended) The biopsy device of claim 1, further comprising 
a plurality of encoding discs, each encoding disc of the plurality of encoding discs being coupled to the elongate cam such that rotation of the elongate cam results in corresponding rotation of each encoding disc of the plurality of encoding discs, and 
a plurality of sensors, each sensor of the plurality of sensors being coupled to the support structure and being operatively coupled to, and configured to detect a rotational position of, a respective encoding disc from the plurality of encoding discs, to thereby determine a rotational position of the elongate cam.


9. (Currently Amended) The biopsy device of claim 7, further comprising 
a plurality of encoding discs, each encoding disc of the plurality of encoding discs being coupled to the elongate cam such that rotation of the elongate cam results in corresponding rotation of each encoding disc of the plurality of encoding discs, and 
a plurality of sensors, each sensor of the plurality of sensors being coupled to the support structure and being operatively coupled to, and configured to detect a rotational position of, a respective encoding disc from the plurality of encoding discs, to thereby determine a rotational position of the elongate cam.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are the Parihar (US 2011/0208090; cited on IDS filed 07/11/2018) in view of Kaplan et al. (US 2004/0162505; cited on IDS filed 07/11/2018) and in further view of Hibner et al. (US 2012/0203136; cited on IDS filed 07/11/2018) references. While in combination these references disclose a biopsy system driver with a support structure, a motor, a lead screw, a biopsy instrument drive member, and an elongate cam they fail to teach the claimed configuration between the elements to provide for the claimed translation/rotation functionality in particular the claimed axial translation relative to each element upon rotation which distinguishes the claimed invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791